DETAILED CORRESPONDENCE
Summary
This Office Correspondence is based on the Amendment filed with the Office on 11 January 2021, regarding the Giner, Inc. application.

Claims 1-20 are currently pending and have been fully considered.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11 January 2021, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: Upon further consideration and search of the instant claims, it was determined that the closest prior art reference to the present claims is a US Patent Application Publication to Gahr, et al. (US 2010/0294672 A1; hereinafter, “Gahr”).  Gahr discloses a method and apparatus for determining information concerning the presence of 1, Figure 1; [0048]).  Gahr teaches said apparatus includes a working electrode (11), which may comprise a boron doped, diamond electrode ([0017]).  Gahr further teaches said apparatus includes a potentiostat (27) that applies a predetermined potential between a reference electrode (15) and said working electrode and measuring the electrical current flow through the working electrode ([0053]).  Additionally, Gahr teaches said apparatus comprises an evaluation unit (29), which compares measured electrical current level with stored values from calibration measurements of liquid samples with known compositions and outputs result values ([0055]-[0057], wherein the determination of the TOC can be made ([0014]).
However, Gahr states explicitly, “[t]he method can especially also be used for determining the TOC value (TOC =total organic carbon), when the method is conducted in such a manner, that all organic compounds contained in the sample are oxidized” (emphasis added).  This contrast with instant independent claim 1, which recites a method for detecting and quantifying organic compounds in a water sample, wherein is applied a voltage to a boron-doped diamond microelectrode sensor to only partially electrolytically decompose the oxidizable organics present in the water sample.  Therefore, claim 1, and all other claim by virtue of their ultimate dependence from claim 1, are allowable over the prior art.


Interview with the Examiner
If at any point during the prosecution it is believe an interview with the Examiner would further the prosecution of an application, please consider this option.
The Automated Interview Request form (AIR) is available to request an interview to be scheduled with the Examiner.  First, an authorization for internet communications regarding the case should be filed prior or with an AIR online request.
The internet communication authorization form (SB/0439), which authorizes or withdraws authorization for internet-based communication (e.g., video conferencing, email, etc.) for the application must be signed by the applicant or the attorney/agent for applicant.  The form can be found at:
https://www.uspto.gov/sites/default/files/documents/sb0439.pdf
The AIR form can be filled out online, and is automatically forwarded to the Examiner, who will call to confirm a requested time and date, or set up a mutually convenient time for the interview.  The form can be found at:
https://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html
The Examiner encourages, but does not require, interviews by the USPTO WebEx video conferencing.  This system allows for file-sharing along audio 
https://www.uspto.gov/about-us/contact-us/video-conferencing-and-collaboration
Additionally, a blank email to the Examiner at the time of a telephonic interview can be used for a reply to easily allow for WebEx communication.
Please note, policy guidelines regarding Internet communications are detailed at MPEP §500-502.3, and office policy regarding interviews are detailed at MPEP §713.

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: WO 2013/100101 A1 – which discloses a measurement of total organic carbon using a boron-doped diamond working electrode ([0014]); but which also teaches total oxidative decomposition of organics ([0043]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C BALL whose telephone number is (571)270-5119.  The examiner can normally be reached on M - F, 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 

/J. Christopher Ball/           Primary Examiner, Art Unit 1795
30 March 2021